Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 25, 2017

The Court of Appeals hereby passes the following order:

A17A0187. SHIRLEY v. THE STATE.

      Appellant John Paul Shirley has filed a motion to remand this case to the trial
court so that he can raise an ineffective assistance of counsel claim. Having
considered the motion, it is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/25/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.